DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “creating a physical mold of the combined model using vacuum thermoforming” is indefinite, as it is unclear how, specifically a mold is created by vacuum thermoforming.  Specifically, as best understood by the Examiner, and supported by the original presentation, and the prior art, the aligner, not the mold, can be formed by thermoforming a sheet over the mold, while the mold is produced by another method, such as direct fabrication, or by molding with a stone model.  Indeed, the only mention of vacuum thermoforming in the original disclosure is directed to the thermoforming of the aligner over the mold.  Since in a vacuum thermoforming method, a sheet must be molded over a mold, it is unclear what the sheet would be molded over to form the mold, as claimed.  According, the Examiner interprets the claim to mean that 
Regarding claim 5, the term “an offset 3D tooth model” is indefinite as it is unclear whether the step of generating the offset 3D tooth model is part of the step of generating the combined digital model (as in claim 5) or part of the “modifying the combined digital model” as in claim 4.  As best understood by the Examiner, the term refers to the same step, namely after the combined model, formed of the current and target tooth model combination, the combined model is modified with the offset model (hence modified based on the aligner thickness as in claim 4), and will be interpreted as such.  Clarification is required.  
Claim 6 is rejected based on its dependency on claims 4-5.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20100129763 A1) in view of Heller et al (US 2016/0278899 A1).
Regarding the above claims, Kuo discloses a method of fabricating a dual aligner assembly (e.g. dual layer aligner, see Figs. 9a-b, 14 and [0026], [0058], [0069]), the method comprising: fabricating a first aligner (e.g. repositioning appliance; see [0026]) comprising a first material having a first rigidity (implicitly) and tooth cavities having a first shape corresponding to a set of target tooth positions (see [0003], [0005], Fig. 1 
Heller et al, however, teaches a transparent orthodontic dual aligner assembly (e.g. dual layer aligner) with the outer aligner (layer) being more rigid than the inner aligner (layer; see [0132], [0245]).  Therefore, it would have been obvious to one of 
Regarding claims 2-3, Kuo/Heller, as combined above, suggests that the aligners can be formed by vacuum thermoforming (see Kuo [0026]) but does not explicitly teach that the first and second aligners are formed by vacuum thermoforming as required.
Heller, however specifies that polymeric repositioning appliances can be formed by vacuum thermoforming (see [0132]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, to further include Heller’s teaching of forming the appliances by vacuum thermoforming, as such modification would make use of an old and well known procedure to form aligners, allowing for rapid and cost effective production thereof.  
Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al in view of Chishti et al (US 6210162, hereafter Chishti ‘162).
Regarding claims 4-6 and 14, Kuo/Heller, as combined above, discloses all the features of the claimed invention, including the steps of fabricating the (first and second) aligner comprises: generating a combined digital model of the patients current tooth positions and target tooth positions (see Kuo [0026]-[0027], [0058] and [0069]), creating a physical mold of the combined model (see above) and forming the second aligner using vacuum thermoforming with the mold (as best understood by the Examiner, as 
Chishti ‘162, however, teaches generating an offset 3D model based on the thickness of the aligner, and modifying a digital combined model based thereof (e.g. modifying the combined model based at least in part on a thickness of an aligner/the offset 3D tooth model; see col 4, line 52 through col 5, line 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, as combined above, to include the step of generating the offset model based on aligner thickness and modifying the combined model based . 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al, in view of Chishti et al (US 2003/0003416 A1, hereafter Chishti ‘416).
Regarding the above claims, Kuo/Heller, as combined above does not teach wherein fabricating the first or second aligner comprises direct fabrication as required. 
Chishti ‘416, however, teaches forming aligners via direct fabrication (see claim 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, as combined above, to include the teaching of forming aligner via direct fabrication as taught by Chishti ‘416, as such modification would reduce the number of steps needed to produce the aligner, and allow on-site production and allow for direct thickness modification thereof.  
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the Notice of Allowability mailed 4/6/20 in application 15/202,384.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6227850 B1 teaches fabricating molds used to make aligners by a vacuum molding process, which implicitly occurs at a given temperature.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/EDWARD MORAN/Primary Examiner, Art Unit 3772